Citation Nr: 0810995	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to November 
1974.  He had a period of active duty for training from March 
1, 1973, to May 21, 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

Service connection for an acquired psychiatric disorder, to 
include a dysthymic disorder and an inadequate personality, 
was denied by the Board in decisions in March 1986 and 
November 1989.  The claim currently on appeal is for service 
connection for PTSD which was not previously denied, and the 
current appeal is limited to that psychiatric condition.  


FINDINGS OF FACT

1.  The veteran has demonstrated a confirmed, non-combat 
related inservice incident reported to be a stressor.  

2.  The evidence of record does not show that the veteran has 
PTSD related to the confirmed non-combat inservice stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, June 2004 
and February 2005 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA psychiatric examinations, and 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disability is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Factual Background

The service treatment records reflect that the veteran was 
apprehended with marijuana in October 1973.  A physician 
noted that he was psychologically well put together and 
should be able to cope with his situation and other problems.  
He fell out of his bunk in 1973.  This resulted in a 
traumatic aneurysm of the left temporal artery.  He underwent 
corrective surgery in March 1974.  After the accident, he 
complained of recurrent headaches but only when he was out at 
sea aboard his ship.  He was not happy aboard ship.  He said 
he was in a tense situation.  His headaches were felt to be 
of a tension type which contributed to his anxiety and 
problems aboard ship.  The diagnoses included situational 
anxiety.  On neuropsychiatric consultation in September 1974, 
it was noted that he was on unauthorized absence from his 
ship because he stated that he was afraid he would fall 
overboard if he went to sea.  It was indicated that his main 
purpose was to get out of the Navy.  The impression was 
inadequate personality.  At time of separation, a 1 inch 
laceration scar on the head was noted.  His psychiatric 
status was normal.  

VA hospital records reflect that the veteran was hospitalized 
from June 7, 1985, to June 28, 1985 for complaints of 
depression and inability to get along with others.  It was 
noted that the veteran related all of his problems to the 
inservice head injury.  While the resulting cyst was removed, 
the surgery offered no relief from the symptoms that included 
dizzy spells, headaches with neck tightness, dysphoria, and 
difficulty in getting along with others.  In the past two 
years, the veteran stated that the dysphoria had increased.  
He now had insomnia and diminished appetite.  Psychological 
testing was consistent with the clinical diagnosis of 
dysthymic disorder, with additional impressions of avoidant 
personality disorder with some dependent, impulsive and 
aggressive features.  

Additional VA neuropsychiatric examination in August 1985 
resulted in assessment of dysthymic disorder and status post 
left temporal artery excision with headaches.  

Service connection for status post left temporal artery 
excision with headaches was established upon rating decision 
in September 1985.  (The record reflects that the veteran is 
currently rated at 10 percent disabling for this condition.)  
This rating decision was also the initial rating 
determination which denied service connection for an acquired 
psychiatric disorder (dysthymic disorder and an inadequate 
personality).  In March 1986, the Board confirmed the denial.  

Of record is a July 1986 statement as submitted by a 
classmate and fellow serviceman, wherein he reported that the 
veteran never complained of headaches or depression prior to 
service, but experienced headaches and depression since 
sustaining a head injury in service.  Also of record is a 
statement received in July 1986 from the appellant's 
supervision which indicated that the veteran had missed work 
due to sickness in June 1986 that included a headache.  

VA outpatient treatment records dated in September 1986 
reflect that the appellant complained of daily left temporal 
and/or bitemporal throbbing headaches.  On physical exam, 
neurologic findings were essentially unremarkable.  There was 
a well-healed left temporal scar.  The impression was that he 
might have both muscle tension and questionably vascular 
headaches.  Later that month, it was reported that he felt a 
little better and his headaches had decreased slightly since 
changing medications.  The assessment was that the veteran's 
claimed changes after sustaining a head injury might 
constitute an organic affective disorder.  

VA outpatient treatment reports reflect that in October 1986, 
it was reported that the veteran had discontinued his 
medication (Elavil) and was doing very well.  He had minimal 
headaches and no depression, and was sleeping well.  On 
neurological consultation in December 1986, it was noted that 
a computerized tomography (CT) scan of the head was 
unremarkable.  When examined by VA in August 1988, his 
complaints included persistent headaches primarily over the 
left occipital area or center of the head.  A neurological 
evaluation was noted to be normal.  The diagnosis was chronic 
tension headaches.  

At a hearing in August 1989, the veteran presented testimony 
regarding the severity of his headaches (7 to 8 per month 
with duration of about 1 to 2 hours).  

VA records in the early 1990s show that the veteran's 
headaches continued.  Upon VA psychiatric examination in 
November 1992, the diagnostic impression was that there was 
no provisional diagnosis.  X-rays of the cervical spine 
showed arthritic changes in a March 1993 rating action, 
service connection was established for osteoarthritis of the 
cervical spine.  It was noted that this condition also 
resulted from the inservice head injury.  (The record shows 
that this condition is currently rated as 60 percent 
disabling.)  

Private and VA records throughout the remainder of the 1990s 
show that the veteran's complaints primarily pertained to his 
service-connected headaches.  These records show treatment 
from 2000 through 2004 primarily for cervical complaints.  

He filed a claim for service connection for PTSD in June 
2004.  It is his contention that this condition was incurred 
during service and resulted from the head injury when he fell 
out of his rack.  His symptoms included intrusive thoughts, 
flashbacks, nightmares, distress at exposure to triggers 
which reminded him of past trauma, detachment from others, 
sleep disturbance, irritability, and anger.  He frequently 
had depressive symptoms and energy and a depressed mood.  

In support of the veteran's claim are statements as submitted 
by J.C.L., M.D., dated in December 2004 and May 2005.  These 
documents reflect diagnosis of PTSD which the physician 
attributed to the inservice head injury.  

VA examinations were conducted by two separate physicians in 
June 2005.  Upon initial examination, the diagnoses were 
chronic adjustment disorder and a personality disorder.  
Further testing was suggested.  Additional evaluation was 
conducted several days later.  At that time, it was noted 
that the veteran's responses to psychometric testing were all 
invalid and marked by gross symptoms exaggeration.  For 
example, on the Mississippi Combat PTSD scale, the veteran 
scored higher than the average combat veteran with PTSD would 
score.  This was highly unusual, given that the veteran never 
was in combat and his alleged PTSD was related to a fall 
rather than combat.  Other test scores were also noted to 
include marked elevations based on exaggerated responses.  
The examiner stated that given the veteran's psychometric 
testing results, the conflicting psychiatric reports, and his 
history of personality disorder (particularly the antisocial 
personality aspect), he did not find PTSD to be a reasonable 
diagnosis.  In summary, the examiner noted that psychometric 
testing, clinical interview, observations, and review of the 
claims file did not support a diagnosis of PTSD as a result 
of the veteran's inservice fall.  The final diagnostic 
impressions were adjustment disorder, chronic, with mixed 
disturbance of emotion and conduct and personality disorder, 
antisocial and passive-aggressive traits.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007);  38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

A personality disorder, according to regulation, is generally 
recognized medically to represent a developmental condition 
and, therefore, is not service connectable.  38 C.F.R. § 
3.303(c) (2007).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to the 
Diagnostic and Statistical Manual of Mental Disorders-IV 
(DSM-IV) and be supported by findings on examination), 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 137-38 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the DSM-IV as the governing criteria 
for diagnosing PTSD.  A claimed non-combat stressor, as in 
this case, must be verified, and the veteran's uncorroborated 
testimony is not sufficient to verify a non-combat stressor.  
Cohen v. Brown, 10 Vet. App. at 146-47.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

As the veteran does have a privately rendered diagnosis of 
PTSD, service connection could be established, if it is found 
that he had stressors that this diagnosis may be related to.  
"Where there has been an 'unequivocal' diagnosis of PTSD by 
mental health professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors).  In examining 
these diagnoses, the adjudicators may reject a claim only 
upon finding a preponderance of the evidence against a PTSD 
diagnosis, against the occurrence of in-service stressor(s), 
or against the connection of the present condition to the 
inservice stressor(s)."  Cohen v. Brown, 10 Vet. App. 128, 
153 (1997) (Nebeker, C.J., concurring).

The Board notes that the inservice head injury, (the 
veteran's claimed stressor) has been verified.  He is 
service-connected for residuals of the injury to include 
cervical arthritis and headaches.  

The record contains numerous VA examinations over the years 
since service separation and no VA examiner has diagnosed 
PTSD.  This includes the recent VA examinations conducted in 
June 2005 where PTSD was specifically ruled out.  

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board may reject a medical opinion 
that is based on facts provided by the veteran that have 
previously been found to be inaccurate or because other facts 
in the record contradict the facts provided by the veteran 
that formed the basis for the opinion; however, the Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

Where there was "undisputed, unequivocal" diagnosis of PTSD 
of record, and the Board did not make a finding that the 
reports were incomplete, the adequacy of the stressor had to 
be presumed as a matter of law.  Cohen, supra.  The 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  West 
v. Brown, 7 Vet. App. 70 (1994).  

The Board affords greater probative weight to the VA 
examiner's opinion from evaluation in 2005 in which it was 
specifically determined that that the veteran did not have 
PTSD resulting from inservice stressful events.  The private 
physician who opined otherwise did not review the veteran's 
medical records and relied upon the history given by the 
veteran which is an incomplete review of the veteran's 
psychiatric history.  It is not shown that this physician 
ever treated the veteran, merely conducted an examination.  
Moreover, he did not have access to the records, as noted 
above, which showed that the veteran had behavioral problems 
for many years, as evidenced by his inservice and postservice 
treatment records, and that there were numerous assessments 
that his psychiatric problems were chronic adjustment 
disorder and inadequate personality disorder.  PTSD was never 
diagnosed even though numerous psychiatric examinations were 
conducted over the years post service.  Therefore, the Board 
finds that the private physician's diagnosis of PTSD was 
incomplete, as it was not based on a review of the entire 
record.  Moreover, the basis of his opinion is simply not 
supported by the record in that the record reflects extensive 
tests were conducted in 2005 to determine if PTSD was present 
and it was determined that it was not.  It is not clear what, 
if any, specific tests (e.g., Minnesota Multiphasic 
Inventory, Mississippi Scale for PTSD - both of which were 
accomplished by VA in June 2005) that the private physician 
conducted in determining that the veteran had PTSD of service 
origin.  There is not indication in the letters that any 
particular testing was undertaken.

The Board has the fundamental authority to decide a claim in 
the alternative.  Holbrook v. Brown, 8 Vet. App. 91 (1995).  
In this case, even when it is clear that the veteran 
experienced the inservice stressful event (the head injury) 
that he described, his claim would be denied based on the 
absence of an established diagnosis of PTSD.  The Board notes 
that numerous examinations of record post service did not 
reflect such a diagnosis.  And, the examiner who specifically 
examined the veteran to determine if PTSD was present 
concluded that it was not.  The Board again places much less 
probative weight on the findings of the medical personnel 
treating the veteran that he has PTSD for the reasons stated 
above.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for PTSD is not warranted.  In reaching 
this decision, the Board has considered the doctrine of 
granting the benefit of the doubt to the veteran, but does 
not find that the evidence is proximately balanced such as to 
warrant its application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


